Case 9:19-cr-80056-RKA Document 56 Entered on FLSD Docket 09/06/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-80056-CR-ALTMAN


 UNITED STATES OF AMERICA,

         Plaintiff,

                  V.

 YUJING ZHANG,

             Defendant.



                                              ORDER


         The Court, having carefully considered the Government' s Second Classified Ex Parte, In

 Camera Motion and Memorandum of Law for an Order Pursuant to Section 4 of the Classified

 Information Procedures Act and Rule 16(d)(l) of the Federal Rules of Criminal Procedure, and

 the Declaration filed therewith, GRANTS the Government's Motion for a Protective Order in its

 entirety.

         The Court finds that the Government' s Motion was properly filed ex parte, in camera, for

 this Court' s review, pursuant to CIPA § 4 and Fed. R. Crim. P. 16(d)(l).            The Court has

 conducted an ex parte, in camera review of the Government's classified Motion, and the

 classified declaration of an official of the Federal Bureau oflnvestigation (FBI).

         On the basis of the Court's review of the arguments set forth in the Government's Motion

 and Memorandum of Law and the classified declaration, the Court finds that the classified

                                                  1
Case 9:19-cr-80056-RKA Document 56 Entered on FLSD Docket 09/06/2019 Page 2 of 2




 information referenced in the Government' s Motion and Memorandum of Law implicates the

 Government's classified information privilege because the information is properly classified and

  its disclosure could cause serious damage to the national security of the United States.

 Furthermore, the Court finds that none of the classified information is exculpatory. See Brady v.

 Maryland, 373 U.S. 83 (1963).

         Additionally, the Court finds that the "relevant and helpful" standard articulated in

  United States v. Roviaro, 353 U.S. 53 (1957), and United States v. Yunis, 867 F.2d 617 (D.C. Cir.

  1989), is the appropriate standard by which to analyze whether the government must disclose in

 discovery classified information where, as here, the government has properly invoked the

 classified information privilege. See also United States v. Sarkissian, 841 F.2d 959 (9th Cir.

  1988). To this end, the Court finds that in applying the Roviaro/Yunis standard, none of the

  classified information referenced in the Government's Motion is relevant and helpful to the

  defense. The Court also finds that the withholdings authorized by this Order are consistent with

  the Government's discovery obligations under Federal Rule of Criminal Procedure 16, and

 Brady v. Maryland, Giglio v. United States, and their progeny.

         Accordingly, IT IS ORDERED that the Government is authorized to withhold from the

  Defendant the specified information outlined in the Motion.



         So ORDERED this      6-I;). day ofk         2019, in Ft. Lauderdale, Florida.




                                                 ROYK.    TMAN
                                                 UNITED STATES DISTRICT JUDGE


                                                 2
